DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the Appeal Brief filed on 8/25/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474                                                                                                                                                                                                        



Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.

Applicant arguments of claim 1 include on page 10:

1. Wang describes communication between three different devices, and fails to teach or suggest the claimed communications between two devices over two wireless communication links between those same two devices.

	The examiner disagrees.  As an initial matter, the examiner notes the arguments are directed to Wang, while the previous and current rejection of claim 1 are a 35 U.S.C. § 103 obviousness rejection with multiple references.  Further, claim 1 does not limit communication “between two devices over two wireless communication links between those same two devices” (emphasis added) as argued by applicant.  The preamble includes “A communication system comprising:” indicating communication can include further elements, and the claim does not exclude intervening/additional devices or limit communication between two devices.  Further, besides the claimed “manager resource device” communicating with the claimed “image capture device”, the “manager resource device” also communicates data payload to a “remote server” (third device) in the limitation “communicate the data payload from the manager resource device over a communication path to a remote server;” and thus, communication clearly is not limited as applicant argues.
	Further, applicant argues “the Office Action cannot identify any teaching or suggestion in Wang of communications between two devices over two different wireless communication links between those same two devices” on page 11 and asserts Wang fails disclose communicating the trigger frame from the relay to the STA.
	Applicant’s argument is moot based on new grounds of rejection, however, for a complete response, Fig. 4 (
    PNG
    media_image1.png
    399
    597
    media_image1.png
    Greyscale
) and para. 90 and para. 167 and para. 172 describing relaying in at least one direction (emphasis added) reasonably suggests relaying in two directions and thus, communication from first communication unit to relay unit, from relay unit to second communication unit, second communication unit to relay unit, and relay unit to first communication unit.  A new grounds of rejection has been provided to address the concern by the applicant on pages 13-15 that Wang’s teaching (including Figs. 4 and 11) was somehow conflated/combined with the background section and prior art in Fig. 3.  Further, applicant admits in their arguments on page 19 that Wang discloses in para. 139 “a Trigger Frame ... is sent from the Root AP to the STA, preferably as a direct transmission” (emphasis added), clearly suggesting that while relaying is available, given the choice (i.e. direct or relay), it is preferable to select direct transmission if possible, which clearly suggests relaying, and is not somehow indicating “direct transmission must be performed / direct transmission is the only option”, nor does “preferably” disparage relaying.  As support for the examiner’s position, dictionary definitions of “preferably” has been provided.
	Arguments with regards to claim 24, having referenced the above arguments of claim 1, are similarly considered and are addressed as with the examiner’s response to claim 1 above.
	Arguments with regards to claim 43, having referenced the above arguments of claim 1, are similarly considered and are addressed as with the examiner’s response to claim 1 above.

Applicant arguments of claim 1 further include on page 16:
2. The Office Action fails to identify specific modifications to the conventional HaLow approach disclosed in Wang that are alleged to have been obvious.
	The examiner disagrees.  As an initial matter, no citation has been made with regards to HaLow, and there is no disparaging disclosure with regards to relaying and no disparaging disclosure with regards to frequency band used in relaying in Wang or Wu.
	Further, applicant has asserted “Wang is focused on an improvement to IEEE 802.11ah, also known as Wi-Fi HaLow. Wang notes in its background section that "IEEE 802.11ah is designed to operate in the sub 1 GHz band (S1G) with the specific goal of low power and long range," and that "[a]s a part of achieving these goals a new kind of relaying scheme was introduced" which is a misrepresentation of Wang.  Wang discloses “However, the relay operation of IEEE 802.11 ah is a semi-static and distributed solution. It is not possible for the AP to have any control over the uplink relay transmissions, nor is it possible to achieve any coordination gain” in para. 10, and “There is a general need for improvements when it comes to relayed communication in wireless communication systems” (emphasis added) in para. 11 and thus, it is clearly appreciated Wang identifies issues with relaying, which may include 802.11 ah, and looks to improve relayed communication, in consideration of at least the AP, control over uplink relay, and coordination.  It has been noted “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wu to the system of Wang, where Wang's system of wireless communication along with Wu's reduction of power consumption (para. 43) reduces power consumption of user devices, thereby extending operation and improving user experience” where Wu describes control of relayed communication in para. 43 and thus, Wang and Wu are both in the same field of endeavor, and both are also directed towards improving relayed communication.
	Accordingly, the arguments are non-persuasive.
	With regards to claim 24, while not explicitly argued, are considered to be similar to claim 1 and are non-persuasive.
	Arguments with regards to claim 43, while not explicitly argued, are considered to be similar to claim 1 and are non-persuasive.

Applicant arguments of claim 1 further include on page 21:
3. The Office Action overlooks that its proposed modification to the conventional HaLow communication of a trigger frame from a relay station to a destination station illustrated in FIG. 3 of Wang would actually increase the power consumption of the stations.
	The examiner disagrees.  As above, no citation has been made with regards to HaLow, and there is no disparaging disclosure with regards to relaying and no disparaging disclosure with regards to frequency band used in relaying in Wang or Wu, and again it has been noted “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wu to the system of Wang, where Wang's system of wireless communication along with Wu's reduction of power consumption (para. 43) reduces power consumption of user devices, thereby extending operation and improving user experience” where Wu describes control of relayed communication in para. 43 and thus, Wang and Wu are both in the same field of endeavor, and both are also directed towards improving relayed communication.
	Applicant further asserts on page 21 “the Office Action's proposed rationale for modifying the conventional HaLow communication of a trigger frame from a relay station to a destination station illustrated in FIG. 3 of Wang overlooks that the proposed modification would actually increase the power consumption of the stations”, and “the Office Action overlooks that its proposed modification to the conventional HaLow communication of a trigger frame from a relay station to a destination station illustrated in FIG. 3 of Wang would actually increase the power consumption of the stations, in direct opposition to its stated rationale for the modification”.  
	The examiner disagrees.  As above, no citation has been made with regards to HaLow.  Further, Wang, directed to improving relayed communication, discloses controlling transmit power (para. 104), and describes power usage using direct and relayed communication (para. 133-135 and Figs. 9-10), and other methods of reduced power usage in relation to relayed/direct communication (para. 150 and para. 154), while Wu, directed to direct/relayed communication (para. 06), discusses additional power reduction techniques (para. 06, para. 19, para. 43) clearly show the combination of Wang and Wu do not render either prior art unsatisfactory for its intended purpose (direct/relayed communication), and do not change the principle of operation of the prior art (direct/relayed communication).
	Accordingly, the arguments are non-persuasive.
	Arguments with regards to claim 24, having referenced the above arguments of claim 1, are similarly considered and are non-persuasive.
	Arguments with regards to claim 43, having referenced the above arguments of claim 1, are similarly considered and are non-persuasive.

Applicant further argue on page 23:
The 35 U.S.C. § 103 Rejection of Claims 31-32, 35-36, and 42 Should Be Reversed
	The examiner disagrees.  As above, arguments reference the above arguments of claim 1 and 24, are similarly considered and are non-persuasive.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 24-30, 33-34, 38-39, 41, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2018/074959 A1, citations from corresponding US 2019/0289527 A1) hereinafter Wang, in view of background embodiments of Wang hereinafter WangBG, and further in view of Wu (US 2018/0063874 A1) hereinafter Wu.
	Regarding claim 1, Wang teaches a method comprising: communicating a network address (address of relay; para. 101) over a first wireless communication link (

    PNG
    media_image2.png
    389
    597
    media_image2.png
    Greyscale

wireless communication system; para. 12 and para. 89, relay in at least one direction (thus two-way relay) between first communication unit 10 and second communication unit 20; para. 90 and para. 167 and para. 172, transmission from first communication unit via relay to station (STA); para. 139) from a manager resource device (relay/element 30 of Fig. 4 and Fig. 11) to an image capture device (station includes mobile phone, cellular phone, smart phone, laptop (thus STA indicates an image capture device); para. 85, relay unit receives trigger frame; para. 126, trigger frame sent to STA; para. 139, trigger frame includes address of relay; para. 101, where Fig. 4 and para. 90/167/172 showing/describing two-way relaying between first communication unit 10 and second communication unit 20 

    PNG
    media_image1.png
    399
    597
    media_image1.png
    Greyscale
 
Although Wang teaches the network address sent to the image capture device as explained above, Wang does not explicitly state communicating a network address over the first communication link (i.e. from the relay unit of Wang, which is interpreted as the manager resource device, to the second communication device, which is interpreted as the image capture device). Wang states in para. 139 that the first communication unit 10 will preferably send the trigger frame with network address as a direct transmission to the second unit (i.e. image capture device).  As can be seen in Fig. 4 of Wang, there is a dotted line from the first communication unit to the relay unit (i.e. manager resource device) and then another dotted line from the relay unit to the second communication unit (i.e. image capture device). From this figure and para. 139, one of ordinary skill in the art could see that the trigger frame could be sent from the first unit to the relay, and then from the relay to the second communication unit, however, this is not explicitly disclosed), the network address assigned to the manager resource device (trigger frame includes address of relay (manager resource device); para. 101), wherein the first wireless communication link uses carrier frequencies of a first frequency range (wireless communication standard/system; para. 85 and para. 89 and para. 108 where wireless standard includes carrier frequencies in first arbitrary frequency range for first wireless communication link); receiving a data payload over a second wireless communication link, the data payload originating from the image capture device (receipt of data at relay from STA (transmission originating from STA to relay being second communication link); Fig. 4 and para. 139 and step 2 of Fig. 11), the data payload addressed for delivery to the network address previously communicated over the first wireless communication link (data from STA to relay after trigger frame (trigger frame including network address of relay) received by STA over first wireless communication link; Fig. 4 and Fig. 11, data from second communication unit (STA / image capture device) to relay using address from trigger frame as target address (address of relay); para. 117), and communicating the data payload from the manager resource device over a communication path to a remote server (communication path of data between relay and AP in uplink; Figs. 4, 8, and 11, providing services between remote locations and servers over a network; para. 218, data from relay to AP; Fig. 4 and Fig. 11 where an AP is not a destination of data and use by the relay and AP by a sensor device (para. 03, para. 85) indicates a remote server as destination of uplink data).
	Wang does not explicitly disclose communicating a network address over a first wireless communication link.
	However, in the same field of endeavor, WangBG teaches communicating a network address over a first wireless communication link (
    PNG
    media_image3.png
    383
    554
    media_image3.png
    Greyscale

thus making obvious the trigger frame is sent from the relay to second communication device over the first wireless communication link

    PNG
    media_image1.png
    399
    597
    media_image1.png
    Greyscale
).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of WangBG to the system of Wang, where Wang's improvements of relay transmission (para. 10-12 and para. 131) along with WangBG’s extended coverage by relaying (para. 02) improves the system by enabling an access point to control coordination of relay transmissions.
	The combination of Wang and WangBG does not explicitly disclose wherein the second wireless communication link uses carrier frequencies of a second frequency range, and wherein frequencies of the second frequency range are higher than frequencies of the first frequency range.
	However, in the same field of endeavor, Wu teaches wherein the second wireless communication link uses carrier frequencies of a second frequency range (WiFi for high-power wireless transmission of data D2 (second link at second frequency range) by high-power consumption wireless transmission module 130 in response to control/wakeup (trigger); Fig. 3 and para. 33-34 and para. 37), and wherein frequencies of the second frequency range (WiFi for high-power wireless transmission of data D2 by high-power consumption wireless transmission module 130; Fig. 3 and para. 33-34 and para. 37 (thus data in second frequency range of 3.6 GHz (802.11y), 4.9 GHz (802.11j), 5 GHz (802.11a/h/j/n/ac/ax), 5.9 GHz (802.11p), and 60 GHz (802.11ad/ay)) are higher than frequencies of the first frequency range (Bluetooth for low-power wireless transmission; para. 30-34 and Fig. 3, where Bluetooth is used for control/wakeup (trigger) S1/S2 transmitted by low-power wireless transmission module 240 (thus control/wakeup (trigger) in first frequency range of 2.4 GHz); para. 30-34 and Fig. 3 (thus data in second frequency range of 3.6 GHz, 4.9 GHz, 5 GHz, 5.9 GHz, and 60 GHz being higher than first frequency range of 2.4 GHz)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wu to the modified system of Wang and WangBG, where Wang and WangBG's modified system along with Wu's reduction of power consumption (para. 43) reduces power consumption of user devices, thereby extending operation and improving user experience.
	Regarding claim 2, the combination of Wang, WangBG, and Wu teaches the limitation of previous claim 1.
	Wang further teaches the network address communicated from the manager resource device to the image capture device indicates a target recipient to which to transmit the data payload from the image capture device (data from STA to relay after trigger frame including network address received by STA over first wireless communication link; Fig. 4 and Fig. 11, data from second communication unit (STA / image capture device) to relay using address from trigger frame as target address (address of relay); para. 117).

	Regarding claim 24, Wang teaches a communication system (wireless communication system; para. 89) comprising: a manager resource device (relay; Fig. 4 and Fig. 8); and an image capture device (station (STA); Fig. 4 and Fig. 11, STA includes mobile phone, cellular phone, smart phone, laptop (thus STA indicates an image capture device); para. 85); the manager resource device storing instructions (embodiments implemented in software; para. 162) that, when executed by the manager resource device, cause the manager resource device to: communicate a network address (address of relay; para. 101) over a first wireless communication link (

    PNG
    media_image2.png
    389
    597
    media_image2.png
    Greyscale

wireless communication system; para. 12 and para. 89, relay in at least one direction (thus two-way relay) between first communication unit 10 and second communication unit 20; para. 90 and para. 167 and para. 172, transmission from first communication unit via relay to station (STA); para. 139) from the manager resource device  (relay/element 30 of Fig. 4 and Fig. 11) to the image capture device (station includes mobile phone, cellular phone, smart phone, laptop (thus STA indicates an image capture device); para. 85, relay unit receives trigger frame; para. 126, trigger frame sent to STA; para. 139, trigger frame includes address of relay; para. 101, where Fig. 4 and para. 90/167/172 showing/describing two-way relaying between first communication unit 10 and second communication unit 20 

    PNG
    media_image1.png
    399
    597
    media_image1.png
    Greyscale
 
Although Wang teaches the network address sent to the image capture device as explained above, Wang does not explicitly state communicating a network address over the first communication link (i.e. from the relay unit of Wang, which is interpreted as the manager resource device, to the second communication device, which is interpreted as the image capture device). Wang states in para. 139 that the first communication unit 10 will preferably send the trigger frame with network address as a direct transmission to the second unit (i.e. image capture device).  As can be seen in Fig. 4 of Wang, there is a dotted line from the first communication unit to the relay unit (i.e. manager resource device) and then another dotted line from the relay unit to the second communication unit (i.e. image capture device). From this figure and para. 139, one of ordinary skill in the art could see that the trigger frame could be sent from the first unit to the relay, and then from the relay to the second communication unit, however, this is not explicitly disclosed)), the network address assigned to the manager resource device (trigger frame includes address of relay (manager resource device); para. 101); receive a data payload over a second wireless communication link, the data payload originated by the image capture device (receipt of data at relay from STA (transmission originating from STA to relay being second communication link); Fig. 4 and para. 139 and step 2 of Fig. 11), the data payload addressed for delivery to the network address previously communicated over the first wireless communication link (data from STA to relay after trigger frame including network address received by STA over first wireless communication link; Fig. 4 and Fig. 11, data from second communication unit (STA / image capture device) to relay using address from trigger frame as target address (address of relay); para. 117); and communicate the data payload from the manager resource device over a communication path to a remote server (communication path of data between relay and AP in uplink; Figs. 4, 8, and 11, providing services between remote locations and servers over a network; para. 218, data from relay to AP; Fig. 4 and Fig. 11 where an AP is not a destination of data and use by the relay and AP by a sensor device (para. 03, para. 85) indicates a remote server as destination of uplink data) wherein the first wireless communication link operates at a first set of carrier frequencies (wireless communication standard/system; para. 85 and para. 89 and para. 108 where wireless standard includes carrier frequencies in first arbitrary frequency range for first wireless communication link).
	Wang does not explicitly disclose communicate a network address over a first wireless communication link.
	However, in the same field of endeavor, WangBG teaches communicating a network address over a first wireless communication link (
    PNG
    media_image3.png
    383
    554
    media_image3.png
    Greyscale

thus making obvious the trigger frame is sent from the relay to second communication device over the first wireless communication link

    PNG
    media_image1.png
    399
    597
    media_image1.png
    Greyscale
).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of WangBG to the system of Wang, where Wang's improvements of relay transmission (para. 10-12 and para. 131) along with WangBG’s extended coverage by relaying (para. 02) improves the system by enabling an access point to control coordination of relay transmissions.
	The combination of Wang and WangBG does not explicitly disclose the second wireless communication link operates at a second set of carrier frequencies different than the first set of carrier frequencies.
	However, in the same field of endeavor, Wu teaches the second wireless communication link operates at a second set of carrier frequencies (WiFi for high-power wireless transmission of data D2 (second link at second frequency range) by high-power consumption wireless transmission module 130 in response to control/wakeup (trigger); Fig. 3 and para. 33-34 and para. 37 (thus data in second frequency range of 3.6 GHz (802.11y), 4.9 GHz (802.11j), 5 GHz (802.11a/h/j/n/ac/ax), 5.9 GHz (802.11p), and 60 GHz (802.11ad/ay)) different than the first set of carrier frequencies (Bluetooth for low-power wireless transmission (first link at first frequency range); para. 30-34 and Fig. 3, where Bluetooth is used for control/wakeup (trigger) S1/S2 transmitted by low-power wireless transmission module 240 (thus control/wakeup (trigger) in first frequency range of 2.4 GHz); para. 30-34 and Fig. 3 (thus data in second frequency range of 3.6 GHz, 4.9 GHz, 5 GHz, 5.9 GHz, and 60 GHz being different than first frequency range of 2.4 GHz)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wu to the modified system of Wang and WangBG, where Wang and WangBG's modified system along with Wu's reduction of power consumption (para. 43) reduces power consumption of user devices, thereby extending operation and improving user experience.
	Regarding claim 25, the combination of Wang, WangBG, and Wu teaches the limitation of previous claim 24.
	Wang further teaches the network address communicated from the manager resource device to the image capture device indicates a target recipient to which to transmit the data payload from the image capture device (data from STA to relay after trigger frame including network address received by STA over first wireless communication link; Fig. 4 and Fig. 11, data from second communication unit (STA / image capture device) to relay using address from trigger frame as target address (address of relay); para. 117).
	Regarding claim 26, the combination of Wang, WangBG, and Wu teaches the limitation of previous claim 24.
	Wang further teaches the manager resource device storing further instructions that, when executed by the manager resource device, further cause the manager resource device to communicate the network address over the first wireless communication link from the manager resource device to the image capture device (trigger frame from relay (manager resource device) to STA (image capture device) (first communication link); Fig. 4, relaying in at least one direction; para. 167 and para. 172, trigger frame includes information for scheduling/configuring transmissions; para. 96-97, trigger frame includes information for indicating addresses of relay and STA, trigger frame includes address of relay (manager resource device); para. 101).
	The combination of Wang and WangBG does not explicitly disclose prior to the image capture device requesting to establish the second wireless communication link to communicate the data payload to the manager resource device.
	However, in the same field of endeavor, Wu teaches prior to the image capture device requesting to establish the second wireless communication link to communicate the data payload to the manager resource device (mobile device sends request (prior to establishment) to portable information capturing device (image capture device) sending mobile device encrypted string for identification (request to establish link); para. 28-para. 29).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wu to the modified system of Wang and WangBG, where Wang and WangBG's modified system along with Wu's reduction of power consumption (para. 43) reduces power consumption of user devices, thereby extending operation and improving user experience.
	Regarding claim 27, the combination of Wang, WangBG, and Wu teaches the limitation of previous claim 24.
	The combination of Wang and WangBG does not explicitly disclose the data payload comprises data that represents video of a location monitored by the image capture device.
	However, in the same field of endeavor, Wu teaches the data payload comprises data that represents video of a location monitored by the image capture device (video recording by device; para. 35, receiving media data; para. 37).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wu to the modified system of Wang and WangBG, where Wang and WangBG's modified system along with Wu's reduction of power consumption (para. 43) reduces power consumption of user devices, thereby extending operation and improving user experience.
	Regarding claim 28, the combination of Wang, WangBG, and Wu teaches the limitation of previous claim 24.
	Wang further teaches the manager resource device storing further instructions that, when executed by the manager resource device, further cause the manager resource device to detect that a message including the data payload includes the network address indicating that the manager resource device is an intended recipient of the data payload (relay encapsulates data from STA, forwards to AP, requiring relay to detect data sent from STA intended for relay; para. 09, specifying relay as target of data; para. 117, indicating relay data including address for relay to detect data is for relay).
	Regarding claim 29, the combination of Wang, WangBG, and Wu teaches the limitation of previous claim 24.
	Wang further teaches the manager resource device storing further instructions that, when executed by the manager resource device, further cause the manager resource device to maintain the communication path as a persistent communication link between the manager resource device and the remote server through a domain gateway device (root AP (domain gateway device) to relay; para. 129-para. 130, data from relay to AP; Fig. 4 and Fig. 11 where an AP is not a destination of data and use by the relay and AP by a sensor device (para. 03, para. 85) indicates a remote server as destination of uplink data, and where example of Transmission Opportunity (TXOP) for time period indicates channel available as needed (without separate setup / takedown / authentication / powering on for each communication and thus persistent communication link) based on broadest and reasonable interpretation; para. 102).
	Regarding claim 30, the combination of Wang, WangBG, and Wu teaches the limitation of previous claim 24.
	Wang further teaches the network address is a first network address (trigger frame including address of relay unit (first network address); para. 101); the manager resource device storing further instructions that, when executed by the manager resource device, further cause the manager resource device to receive a second network address assigned to the image capture device (trigger frame also including address of second communication unit (image capture device); para. 101); and communicate the second network address over the first wireless communication link to the image capture device (trigger frame from relay (manager resource device) to STA (image capture device) over first wireless communication link; Fig. 4 and Fig. 11).
	Regarding claim 33, the combination of Wang, WangBG, and Wu teaches the limitation of previous claim 24.
	Wang further teaches a domain gateway device coupled to the manager resource device via a third wireless communication link (wireless communication standard/system; para. 85 and para. 89 and para. 108, Figs. 4, 8, and 11 showing AP connected to relay, indicating wireless link (third communication link)) and coupled to the image capture device via a fourth wireless communication link (Figs. 4, 8, and 11 showing connection between AP and STA (fourth communication link), STA within range of AP; Fig. 10, STA reaches AP using lowest rate and AP responds directly to STA; para. 134).
	Regarding claim 34, the combination of Wang, WangBG, and Wu teaches the limitation of previous claim 24.
	Wang further teaches the manager resource device storing further instructions that, when executed by the manager resource device, further cause the manager resource device to wirelessly transmit the data payload over a third wireless communication link to a domain gateway device (Fig. 11 showing data from relay to root AP; Fig. 8 showing wireless communication link (third wireless communication link) between relay and AP), the domain gateway device communicating the data payload to the remote server (communication path of data between relay and AP in uplink; Figs. 4, 8, and 11, providing services between remote locations and servers over a network; para. 218, data from relay to AP; Fig. 4 and Fig. 11 where an AP is not a destination of data and use by the relay and AP by a sensor device (para. 03, para. 85) indicates a remote server as destination of uplink data).
	Regarding claim 38, the combination of Wang, WangBG, and Wu teaches the limitation of previous claim 24.
	Wang further teaches the image capture device storing instructions that, when executed by the image capture device, cause the image capture device (station (STA); Fig. 4 and Fig. 11, STA includes mobile phone, cellular phone, smart phone, laptop; para. 85 indicating an image capture device) to communicate with a domain gateway device (STA transmission of data to AP via relay; Fig. 4 and Fig. 11) to establish a third wireless communication link between the manager resource device and the remote server (Fig. 11 showing data from relay to root AP; Fig. 8 wireless communication link (third wireless communication link) between relay and AP) over which to communicate the data payload to the remote server (communication path of data between relay and AP in uplink; Figs. 4, 8, and 11, providing services between remote locations and servers over a network; para. 218, data from relay to AP; Fig. 4 and Fig. 11 where an AP is not a destination of data and use by the relay and AP by a sensor device (para. 03, para. 85) indicates a remote server as destination of uplink data).
	The combination of Wang and WangBG does not explicitly disclose the first wireless communication link is a persistent time-slotted communication channel, the manager resource device storing further instructions that, when executed by the manager resource device, further cause the manager resource device to transmit the network address in a time slot of the persistent time-slotted communication channel assigned to the manager resource device.
	However, in the same field of endeavor, Wu teaches the first wireless communication link is a persistent time-slotted communication channel, (Bluetooth for low-power wireless transmission (first communication link), where Bluetooth uses time-slotted communication; para. 34 indicating channel available as needed (without separate setup/takedown/authentication/powering on for each communication) (persistent)) the manager resource device storing further instructions that, when executed by the manager resource device, further cause the manager resource device to transmit the network address in a time slot of the persistent time-slotted communication channel assigned to the manager resource device (Bluetooth for low-power wireless transmission, where Bluetooth uses time-slotted communication between slave(s) and master; para. 34, where Wang transmits network address in trigger).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wu to the modified system of Wang and WangBG, where Wang and WangBG's modified system along with Wu's reduction of power consumption (para. 43) reduces power consumption of user devices, thereby extending operation and improving user experience.
	Regarding claim 39, the combination of Wang, WangBG, and Wu teaches the limitation of previous claim 38.
	Wang further teaches the image capture device storing further instructions that, when executed by the image capture device, further cause the image capture device to: establish a fourth wireless communication link with the domain gateway device (Fig. 8 showing connection between AP and STA (fourth communication link), STA within range of AP; Fig. 10, STA may use relay to transmit data to AP when channel poor; para. 134 indicating STA to AP when channel not poor); convey the data payload to the domain gateway device (STA within range of AP; Fig. 10, STA may use relay to transmit data to AP when channel poor; para. 134 indicating STA to AP when channel not poor); and terminate the fourth wireless communication link in response to completing conveyance of the data payload to the domain gateway device (STA entering sleep mode (terminating wireless links) and wake up at end of relay transmission to receive ACK (indicating completing conveyance to AP); para. 154).
	Regarding claim 41, the combination of Wang, WangBG, and Wu teaches the limitation of previous claim 24.
	Wang further teaches the image capture device storing instructions that, when executed by the image capture device, cause the image capture device to wirelessly transmit the data payload over the second wireless communication link to the manager resource device (Tx of data originating from STA to relay (second communication link); Fig. 4 and Fig. 11).

	Regarding claim 43, Wang teaches non-transitory computer-readable storage hardware having instructions stored thereon (program on medium; para. 200-202), the instructions, when executed by computer processor hardware (processor; 228), cause the computer processor hardware to: communicate, via a first communication interface (transceiver of relay; para. 181-182), a network address (address of relay; para. 101) over a first wireless communication link (

    PNG
    media_image2.png
    389
    597
    media_image2.png
    Greyscale

wireless communication system; para. 12 and para. 89, relay in at least one direction (thus two-way relay) between first communication unit 10 and second communication unit 20; para. 90 and para. 167 and para. 172, transmission from first communication unit via relay to station (STA); para. 139) from a manager resource device (relay/element 30 of Fig. 4 and Fig. 11) to an image capture device (station includes mobile phone, cellular phone, smart phone, laptop (thus STA indicates an image capture device); para. 85, relay unit receives trigger frame; para. 126, trigger frame sent to STA; para. 139, trigger frame includes address of relay; para. 101, where Fig. 4 and para. 90/167/172 showing/describing two-way relaying between first communication unit 10 and second communication unit 20 

    PNG
    media_image1.png
    399
    597
    media_image1.png
    Greyscale
 
Although Wang teaches the network address sent to the image capture device as explained above, Wang does not explicitly state communicating a network address over the first communication link (i.e. from the relay unit of Wang, which is interpreted as the manager resource device, to the second communication device, which is interpreted as the image capture device). Wang states in para. 139 that the first communication unit 10 will preferably send the trigger frame with network address as a direct transmission to the second unit (i.e. image capture device).  As can be seen in Fig. 4 of Wang, there is a dotted line from the first communication unit to the relay unit (i.e. manager resource device) and then another dotted line from the relay unit to the second communication unit (i.e. image capture device). From this figure and para. 139, one of ordinary skill in the art could see that the trigger frame could be sent from the first unit to the relay, and then from the relay to the second communication unit, however, this is not explicitly disclosed), the network address assigned to the manager resource device (trigger frame includes address of relay (manager resource device); para. 101); receive, a data payload over a second wireless communication link, the data payload originated from the image capture device (receipt of data at relay from STA (transmission originating from STA to relay being second communication link); Fig. 4 and para. 139 and step 2 of Fig. 11), the data payload addressed for delivery to the network address previously communicated over the first wireless communication link (data from STA to relay after trigger frame (trigger frame including network address of relay) received by STA over first wireless communication link; Fig. 4 and Fig. 11, data from second communication unit (STA / image capture device) to relay using address from trigger frame as target address (address of relay); para. 117); and communicate the data payload from the manager resource device over a communication path to a remote server (communication path of data between relay and AP in uplink; Figs. 4, 8, and 11, providing services between remote locations and servers over a network; para. 218, data from relay to AP; Fig. 4 and Fig. 11 where an AP is not a destination of data and use by the relay and AP by a sensor device (para. 03, para. 85) indicates a remote server as destination of uplink data).
	Wang does not explicitly disclose communicate, via a first communication interface, a network address over a first wireless communication link.
	However, in the same field of endeavor, WangBG teaches communicate, via a first communication interface, a network address over a first wireless communication link (
    PNG
    media_image3.png
    383
    554
    media_image3.png
    Greyscale

thus making obvious the trigger frame is sent from the relay to second communication device over the first wireless communication link

    PNG
    media_image1.png
    399
    597
    media_image1.png
    Greyscale
).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of WangBG to the system of Wang, where Wang's improvements of relay transmission (para. 10-12 and para. 131) along with WangBG’s extended coverage by relaying (para. 02) improves the system by enabling an access point to control coordination of relay transmissions.
	The combination of Wang and WangBG does not explicitly disclose receive, via a second communication interface different than the first communication interface.
	However, in the same field of endeavor, Wu teaches receive, via a second communication interface (WiFi for high-power wireless transmission; para. 34) different than the first communication interface (Bluetooth for low-power wireless transmission; para. 34 thus different interfaces).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wu to the modified system of Wang and WangBG, where Wang and WangBG's modified system along with Wu's reduction of power consumption (para. 43) reduces power consumption of user devices, thereby extending operation and improving user experience.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of WangBG, further in view of Wu, and further in view of Hicks et al. (US 2011/0090334 A1) hereinafter Hicks.
	Regarding claim 31, the combination of Wang, WangBG, and Wu teaches the limitation of previous claim 1.
	The combination of Wang, WangBG, and Wu does not explicitly disclose receiving by the manager resource device, prior to receiving the data payload, a notification over the first wireless communication link from the image capture device, the notification indicating a detected trigger event.
	However, in the same field of endeavor, Hicks teaches receiving by the manager resource device, prior to receiving the data payload, a notification over the first wireless communication link from the image capture device, the notification indicating a detected trigger event (alarm notification based on trigger and sending video (notification prior to data); para. 04, using Bluetooth (first wireless communication link); para. 85).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hicks to the modified system of Wang, WangBG, and Wu, where Wang, WangBG, and Wu's modified system along with Hicks' reduced bandwidth (para. 58) reduces bandwidth thereby reducing congestion and delayed delivery of important data, and improving probability of delivery of important data.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of WangBG, further in view of Wu, further in view of Hicks, and further in view of Breiling et al. (US 2017/0163331 A1) hereinafter Breiling.
	Regarding claim 32, the combination of Wang, WangBG, Wu, and Hicks teaches the limitation of previous claim 1.
	The combination of Wang, WangBG, Wu, and Hicks does not explicitly disclose the manager resource device storing further instructions that, when executed by the manager resource device, further cause the manager resource device to, in response to receiving the notification, power a wireless access point of the manager resource device prior to the second wireless communication link being established.
	However, in the same field of endeavor, Breiling teaches the manager resource device storing further instructions that, when executed by the manager resource device, further cause the manager resource device to, in response to receiving the notification, powering a wireless access point of the manager resource device prior to the second wireless communication link being established (sleep powering down some interfaces, listen mode to listen for wake commands, and after powering up in response to notification, transmit and receive (powering access point) at frequencies (second communication link) different from frequency command was received (first communication link); para. 199-para. 202).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hicks to the modified system of Wang, WangBG, Wu, and Hicks, where Wang, WangBG, Wu, and Hicks’ modified system along with Breiling's reduced resources used (para. 100) reduces used resources, thereby reducing congestion, and making saved resources available for other services increasing the number of services a provider may offer.

Claim(s) 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of WangBG, further in view of Wu, and further in view of Mani et al. (US 2016/0021613 A1) hereinafter Mani.
	Regarding claim 35, the combination of Wang, WangBG, and Wu teaches the limitation of previous claim 34.
	The combination of Wang, WangBG, and Wu does not explicitly disclose the manager resource device storing further instructions that, when executed by the manager resource device, further cause the manager resource device to receive a first portion of the data payload in a first window of time; and receive a second portion of the data payload in a second window of time, the second window of time delayed by an amount greater than a duration of the first window of time.
	However, in the same field of endeavor, Mani teaches the manager resource device storing further instructions that, when executed by the manager resource device, further cause the manager resource device to receive a first portion of the data payload in a first window of time (device transmit for reception for 120 ms transmission time (first portion); para. 193-196); and receive a second portion of the data payload in a second window of time, the second window of time delayed by an amount greater than a duration of the first window of time (at least 10 seconds recovery time between consecutive transmissions (second window of time greater than first); para. 194).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mani to the modified system of Wang, WangBG, and Wu, where Wang, WangBG, and Wu's modified system along with Mani's low latency (para. 29) improves the system by providing data with low latency, thereby reducing delay and improving customer experience.
	Regarding claim 36, the combination of Wang, WangBG, Wu, and Mani teaches the limitation of previous claim 35.
	The combination of Wang and WangBG does not explicitly disclose the second wireless communication link comprises an unsecured network session between a first termination socket in the manager resource device and a second termination socket in the image capture device.
	However, in the same field of endeavor, Wu teaches the second wireless communication link comprises an unsecured network session between a first termination socket in the manager resource device and a second termination socket in the image capture device (Wi-Fi Protected Access (WPA); para. 39 indicating unsecured network session due to WPA, limited to being either secured, or unsecured).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wu to the modified system of Wang and WangBG, where Wang and WangBG's modified system along with Wu's reduction of power consumption (para. 43) reduces power consumption of user devices, thereby extending operation and improving user experience.

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of WangBG, further in view of Wu, and further in view of Stilp (US 2004/0215750 A1) hereinafter Stilp.
	Regarding claim 42, the combination of Wang, WangBG, and Wu teaches the limitation of previous claim 41.
	The combination of Wang, WangBG, and Wu does not explicitly disclose the manager resource device storing further instructions that, when executed by the manager resource device, further cause the manager resource device to wirelessly communicate encryption key information from the manager resource device over the first wireless communication link to the image capture device, wherein the data payload is encrypted by the image capture device using the encryption key information.
	However, in the same field of endeavor, Stilp teaches the manager resource device storing further instructions that, when executed by the manager resource device, further cause the manager resource device to wirelessly communicate encryption key information from the manager resource device over the first wireless communication link to the image capture device (transponder receiving encryption keys from master controller (manager resource device); para. 209, transponders using low frequency/power for control and high power/data rate for data; para. 88, 95, 97, 113 and para. 197), wherein the data payload is encrypted by the image capture device using the encryption key information (transponder receiving encryption keys from master controller (manager resource device) and the transponder using the encryption keys for encryption in communication; para. 209).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Stilp to the modified system of Wang, WangBG, and Wu, where Wang, WangBG, and Wu's modified system along with Stilp's user-installable and reliable security system (para. 13-para. 17) allows the user to install a reliable security system, thereby reducing installation costs for a security monitoring service provider, and reduces the need to coordinate installation times between a professional installer and a user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Matsuda (US 2017/0295399 A1) discloses a communication apparatus, a control method thereof, and a non-transitory computer-readable storage medium.	Cao (US 2017/0155970 A1) discloses a plug and play method and system of viewing live and recorded contents.	Tapp et al. (US 2009/0174772 A1) discloses a security and surveillance system.	Dawes (US 2017/0310500 A1) discloses controlling data routing in premises management systems.
	Kargl et al. (US 2010/0314445 A1) discloses contactless communication via a plurality of interfaces.

	Cambridge Dictionary (online), entry for “preferably” dictionary.cambridge.org/us/dictionary/english/preferably
	Merriam-Webster Dictionary (online), entry for “preferably”
www.merriam-webster.com/dictionary/preferably
	dictionary.com (online), entry for “preferably”www.dictionary.com/browse/preferably

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.P./Examiner, Art Unit 2474        

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474